Citation Nr: 9932939	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-28 914 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1960 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for asthmatic bronchitis.

The veteran was scheduled to appear before a Member of the 
Board at a hearing at the RO in March 1999; however, the 
veteran canceled this hearing.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of 
asthmatic bronchitis in July 1979 and the veteran filed a 
notice of disagreement.  The veteran did not file a 
substantive appeal following the December 1979 statement of 
the case.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for residuals of asthmatic bronchitis.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.


CONCLUSIONS OF LAW

1.  The July 1979 rating decision, as amended by the December 
1979 statement of the case, denying service connection for 
residuals of asthmatic bronchitis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of asthmatic bronchitis is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court), when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The RO initially denied service connection for residuals of 
asthmatic bronchitis in November 1978, March 1979 and July 
1979.  At that time, the evidence included the veteran's 
claim, service medical records, private and VA medical 
records from 1975 to 1979, and a February 1972 employment 
examination statement.  Service medical records indicated 
that the veteran was seen in December 1963 for an "asma 
attack" and medication was provided.  In April 1966, he was 
admitted to the sick list for asthmatic bronchitis.  At his 
March 1971 discharge examination, the respiratory system was 
normal.  In his October 1978 claim, the veteran reported that 
his first treatment for asthma after discharge from service 
was in January 1976.

A February 1972 employment examination determined that the 
veteran was not physically qualified for employment as he was 
asthmatic and his chest x-ray showed some emphysema.  An 
April 1975 preplacement medical history indicated that the 
veteran reported that he was treated in service in 1966 for 
bronchitis but had no problems since that time.  A May 1975 
private medical report for employment revealed a normal 
physical examination.  The x-ray evaluation shows normal lung 
fields.  The examiner determined that the veteran was fit for 
employment.

Private medical records, including hospitalization reports, 
indicate that the veteran was treated from January 1978 to 
April 1979 for asthmatic bronchitis.  During a May 1978 
hospitalization, the veteran gave a history of asthma 
developing in childhood and experiencing multiple 
hospitalizations from the ages of 6 to 15.  The veteran 
reported that he was relatively free of asthma until the age 
of 33, approximately 2 years earlier.  A September 1978 
hospitalization record reveals that the veteran had 5 
hospitalization in the past 16 months for chronic asthmatic 
bronchitis.

A January 1979 VA examination revealed diagnoses including 
chronic obstructive pulmonary disease (COPD), history of 
bronchitis and Cushing's syndrome secondary to therapy for 
COPD.  An April 1979 VA hospitalization for evaluation shows 
that the veteran stated that his health as a child was good, 
that he had 2 hospitalizations in service for asthma, and 
again began experiencing problems with bronchitis in 1973 and 
multiple hospitalizations after 1976 for asthmatic 
bronchitis.  The examiner noted that the veteran had a family 
history of asthma. 

At the time of the July 1979 rating decision, there was 
evidence of current disability of the asthmatic bronchitis 
and the veteran had asserted that this began during service.  
However, the RO noted that there was no competent medical 
evidence of a nexus between the veteran's asthmatic 
bronchitis and his active service as there was no showing of 
chronicity after service.  Although the veteran disagreed 
with this decision and the RO issued a statement of the case, 
the veteran did not file a substantive appeal.  That decision 
is final.

Evidence submitted or associated with the claims file since 
the July 1979 denial consists of duplicative copies of some 
of the private medical records, a 1972 employment 
examination, additional private medical records, and the 
veteran's statements.  The Board finds that the photocopies 
of documents that were of record at the time of the July 1979 
are simply duplicative. 

Private medical records, including hospitalization from June 
1976 to October 1978 show treatment for asthmatic bronchitis.  
These records indicate that the veteran reported that he 
experienced asthma as a child until approximately age 15, and 
then again began experiencing difficulties, including 
shortness of breath, wheezing, and tightness in chest in 
January 1976.  Private medical records, including letters, 
from September to November 1984 indicate a treatment history 
of asthmatic bronchitis since 1973.  Additional private 
medical records from 1990 to 1996 show treatment of asthmatic 
bronchitis.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, to the extent that the veteran contends that his 
current asthmatic bronchitis is related to his service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and does not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard v. Brown, 6 Vet.App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet.App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's statement and the VA and 
private medical records are cumulative of that which was 
before the RO at the time of the July 1979 rating decision.  
See Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the July 1979 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the July 1979 
rating decision, the records established that the veteran had 
a post service  diagnosis of chronic asthmatic bronchitis.  
The existence of a "current" disability was established.  
Evidence that confirms a previously established fact is 
cumulative.

The records at the time of the prior denial indicated that 
the veteran had experienced episodes of asthmatic bronchitis 
during his active service.  However, there was a lack of 
competent evidence of continuity of symptomatology since 
service; and there was an absence of competent evidence of a 
nexus to service.  The evidence submitted does not change the 
prior evidentiary defects.  Accordingly, the Board concludes 
that the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for residuals of asthmatic bronchitis.

To the extent that the veteran has submitted post service 
evidence that he may have had asthma prior to service, that 
is evidence is not new and material.  The evidence is merely 
a lay history and is not confirmed.  The evidence provides no 
basis for changing the reason for the prior denial because 
there remains an absence of evidence of continuity of 
symptomatology since service and an absence eof competent 
evidence linking the post service diagnosis to service.
 

ORDER

The petition to reopen the claim for service connection for 
residuals of asthmatic bronchitis is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

